Citation Nr: 1822618	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-37 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a dental disability, to include for treatment purposes.

4.  Entitlement to service connection for a left hand disability.

5.  Entitlement to service connection for traumatic brain injury (TBI) residuals.

6.  Entitlement to service connection for birth defects of the Veteran's child, claimed as residuals of shots received in service.

7.  Entitlement to compensation under 38 U.S.C. § 1151 for a right hand disability.

8.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

9.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.

10.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.

11.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  

12.  Entitlement to service connection for cancerous polyps.

13.  Entitlement to service connection for diabetes mellitus, type 2.

14.  Entitlement to service connection for hernias.

15.  Entitlement to service connection for stomach disability.

16.  Entitlement to service connection for ulcers.

17.  Entitlement to special monthly compensation (SMC) based on housebound status or the need for the regular aid and attendance of another person.

18.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

19.  Entitlement to special home adaptation.

20.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Sharri A. Stone, Esq.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1972 to November 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2011, April 2014, August 2014, August 2015, October 2016, and April 2017 rating decisions of Department of Veteran Affairs (VA) Regional Offices (ROs).  In May 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board notes that the matters involving dental, low back, and neck disabilities currently on appeal were previously characterized as claims to reopen.  Although VA has previously adjudicated those underlying service connection claims in final July 2005 Board and November 2008 RO decisions, a review of the record shows that, in 2013, VA received pertinent service personnel records and dental records (which relate to corroborating the circumstances and allegations relating to the claimed back, neck, and dental injuries on appeal) that were not then of record.  Therefore, pursuant to 38 C.F.R. § 3.156(c), the original claims of service connection in those matters must be reconsidered.

The Veteran has alleged that his service-connected disabilities render him unable to obtain substantially gainful employment during the course of an appeal that includes a claim seeking a higher rating (based on special monthly compensation). Therefore, the matter of TDIU is part and parcel of the present appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

The issues of service connection for low back disability, neck disability, dental disability, left hand disability, TBI residuals, right hand disability (under 38 U.S.C. § 1151), cancerous polyps, diabetes, stomach disability, ulcers, and hernia; whether new and material evidence has been received to reopen service connection for left knee disability, right knee disability, hearing loss, and PTSD; and entitlement to SMC, special home adaptation, and specially adapted housing are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no clinical evidence that the Veteran's child has any birth defects and, in any case, there is no legal basis for awarding service connection for such defects to the Veteran.

2.  The Veteran has a combined 70 percent rating for his service-connected disabilities, with at least one disability rated 40 percent or more, and the only pertinent medical opinion in the record (an August 2017 private opinion from a vocational rehabilitation specialist) concludes, after a thorough review of the Veteran's records and with a detailed rationale, that his service-connected depressive disorder and physical disabilities, when considered with his lack of appreciable work experience or history, render him unable to work in either physical or sedentary environments, or to otherwise compete effectively for jobs.


CONCLUSIONS OF LAW

1.  Service connection for birth defects of the Veteran's child is not warranted.  38 U.S.C. §§ 1110, 1131, 1805, 1812, 1815, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.814, 3.815 (2017).

2.  TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As the Veteran's claim for TDIU is being granted in full, and the remaining matters on appeal are being remanded for further development, the substantive analysis to follow will discuss only the claim involving birth defects of the Veteran's child.

To that end, VA's duty to notify was satisfied by a March 2014 letter and in the subsequent November 2015 statement of the case (SOC).  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate. 
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Board acknowledges that the Veteran has not been afforded an examination in conjunction with this claim, that he has alleged a number of relevant exposures in the context of this claim (and others), and that additional development is being ordered to verify those alleged exposures in conjunction with other claims on appeal in the remand portion below.  However, for reasons discussed below, the Board finds the evidence does not establish threshold requirements of service connection and his claim in this matter is precluded as a matter of law.  Therefore, VA is under no duty to provide an examination, and any further efforts to develop the record pursuant to his allegations in this matter would needlessly divert VA resources without any chance of disturbing the outcome of this claim.  
 
Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being adjudicated here.

Service connection may be granted for a Veteran's disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice.  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Crucially, the Board notes that the Veteran's claim here is essentially that, as a result of various alleged exposures (including to contaminated water, chemicals, mustard and Sarin gas, herbicides, and certain shots), his eldest son was born with unspecified birth defects.  At his May 2017 hearing, he testified that these defects were of the brain and could not be identified by medical professionals.  His ex-wife submitted a June 2014 statement alleging their first child had several issues, including vomiting, weight loss, stomach issues, weakness, and bloody diapers, but also seemed to suggest that no doctors could diagnose the problem.  There is no medical evidence in the record that provides clinical documentation of these alleged defects, which is significant because the Veteran and his wife are not medical professionals and, therefore, while the Board does not question their sincerity, they are not competent to identify complex medical conditions such as congenital birth defects.  Absent any medical evidence of the alleged defect(s), there is simply no confirmed current disability that could be hypothetically service-connected.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, even assuming arguendo that there was a documented diagnosis, disability, or defect here, there would be no legal basis for awarding service connection to the Veteran for his child's defects.  While the law does provide for compensation in certain cases for birth defects of children, those cases refer explicitly to compensating the children of qualifying Veterans.  See 38 U.S.C. § 1805 (providing for monetary allowances to children of Vietnam veterans for any disability resulting from spina bifida); 38 U.S.C. §§ 1812, 1815 (providing for monetary allowances for eligible children of women Vietnam veterans for covered birth defects); 38 C.F.R. § 3.814 (describing a monetary allowance for children suffering from spina bifida to those whose father or mother were veterans with covered service in Korea).  

Consequently, service connection for birth defects of the Veteran's child is not warranted.  In so finding, the Board finds that the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply, and the appeal in this matter must be denied.


ORDER

Service connection for birth defects of the Veteran's child is denied.

TDIU is granted.



REMAND

A review of the record suggests that the Veteran's service treatment records may be critically incomplete.  As such, an exhaustive search must be conducted to ensure an accurate factual record.  Similarly, the Board notes that the Veteran alleges service at Camp Lejeune (which, given his period of active duty, also suggests exposure to contaminated water sources) as well as multiple other exposures during service (including tactical herbicides, mustard gas, Sarin gas, and other chemicals), but his service records are similarly unclear as to whether this is true.  Therefore, as the remaining matters must be remanded anyway to ensure completeness of his medical records, the Board finds exhaustive development should also be undertaken to verify these various alleged exposures.  

In addition, the Board notes that the evidence already of record suggests that he has current back, neck, left hand, and TBI residuals that may be related to reported and documented events or injuries in service-i.e., a reported mass parachute accident in 1973 (with loss of consciousness and back and neck injuries), a reported personnel vehicle accident at Fort Lewis circa 1974 (with loss of consciousness and left hand and tooth injuries), October 1973 notations of left hand pain diagnosed as possible tendinitis, and a reported helicopter accident at Fort Hood (with loss of consciousness).  However, there are no medical opinions in the record that adequately consider the totality of the evidence (particularly considering additional evidentiary development is being ordered in this remand) or the Veteran's allegations.  Moreover, the Veteran's only "examination" in conjunction with his SMC claim is a December 2013 disability benefits questionnaire completed by a VA provider that is both several years old (and not reflecting his current level of disability) and unclear as to whether only service-connected disabilities were considered in rendering the findings noted therein.  Finally, regarding the claim filed under 38 U.S.C. § 1151, the evidence includes treatment records showing continuing right hand disability (including arthritis) status post a 1993 right wrist surgery, and the Veteran has provided sworn testimony that he has bone fragments floating about his right wrist as a result of nonunion from that surgery.  No examination has been conducted to determine the nature and likely etiology of his claimed right hand disability.  Therefore, appropriate examinations are also needed on remand.

The Board is also taking jurisdiction over the matters involving left and right knee disabilities, hearing loss, PTSD, cancerous polyps, diabetes, hernia, stomach disability, ulcers, specially adapted housing, and special home adaptation for the limited purpose of ordering corrective action pursuant to Manlincon v. West, 12 Vet. App. 238, 239-41 (1999), as the Veteran filed November 2016 and June 2017 notices of disagreement (NODs) appealing October 2016 and April 2017 denials in these matters, but no SOCs have been issued addressing those appeals.

Accordingly, the case is REMANDED for the following action:

1. Conduct exhaustive development to obtain ALL OUTSTANDING records of treatment the Veteran received for the disabilities remaining on appeal during service, to include (but not limited to) treatment following a mass parachute accident while stationed at Fort Bragg, a personnel vehicle accident while stationed at Fort Lewis, and a helicopter accident while stationed at Fort Hood, as well as ALL OUTSTANDING DENTAL RECORDS from service.  The AOJ must document its efforts to secure such records from all appropriate sources and, if any records sought are deemed unavailable, the reason for such unavailability must also be documented for the record.

2. Conduct exhaustive development to verify the Veteran's allegations of various exposures (e.g., tactical herbicides, various chemicals, mill solvents, mustard gas, Sarin gas, contaminated water at Camp Lejeune, etc.) and accidents (e.g., a mass parachute accident while stationed at Fort Bragg circa 1973, a personnel vehicle accident while stationed at Fort Lewis circa 1974, and a helicopter accident while stationed at Fort Hood) during service, to include (but not limited to) obtaining ALL outstanding personnel records (e.g., duty locations, unit histories, military orders, etc.) and submitting inquiries with the Department of Defense (DoD), the Joint Services Records Research Center (JSRRC), or any other appropriate sources.  The AOJ must document its efforts to verify the Veteran's allegations and the results of its research in a formal finding for the record.  If any records sought are unavailable, the reason for such unavailability must also be documented for the record.

3. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal. 

4. Then, arrange for the Veteran to be examined by an orthopedic spine surgeon to determine the nature and likely etiology of his back and neck disabilities.  The examiner should elicit from the Veteran a complete and detailed account of the history and presentation of his claimed disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should opine as to whether the Veteran's current neck and back arthritis are related to his military service, to include his reported injuries during a 1973 mass parachute jump therein.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5. Then, arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his claimed left and right hand disabilities.  The examiner should elicit from the Veteran a complete and detailed account of the history and presentation of his claimed disabilities.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Please identify, by diagnosis, each left and right hand disability found.

b. For each left hand disability diagnosed, please opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is related to the Veteran's service, to include the October 1973 notation of left hand pain diagnosed as possible tendinitis OR his reported hand injury during a personnel vehicle accident therein.  

c. For each right hand disability diagnosed, please opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that: 

i. such disability was caused by hospital care, medical or surgical treatment, or examination furnished by VA, to include a July 1993 right wrist surgery?; 

ii. such disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination in question or an event not reasonably foreseeable; OR

iii. such disability was proximately caused by the provision of training and rehabilitation services as part of an approved rehabilitation program or by participation in a compensated work therapy program.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

6. Then, arrange for the Veteran to be examined by a neurologist to determine the nature and likely etiology of his claimed TBI residuals.  The examiner should elicit from the Veteran a complete and detailed account of the history and presentation of his claimed disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Does the Veteran have current pathology consistent with TBI residuals?

b. If so, is it AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that any such pathology or residuals is related to the Veteran's military service, to include his reported head injuries with loss of consciousness following a parachute jump accident in 1973, a personnel vehicle accident at Fort Lewis circa 1974, or a helicopter accident at Fort Hood?

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

7. Then, arrange for the Veteran to be examined by an appropriate physician (or multiple appropriate physicians) to determine the current severity and functional impact of his service-connected disabilities (depressive disorder and alcohol abuse, left ankle degenerative joint disease, right ankle degenerative joint disease, left hip degenerative joint disease, and laceration of the left third finger).  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should opine as to whether the Veteran's service-connected disabilities render him either:
a. so helpless as to require the regular aid and assistance of another person; OR 

b. permanently housebound (i.e., substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime).

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

8. The AOJ should then review the record, arrange for any additional development deemed necessary (i.e., dental examination, if appropriate) and readjudicate the remaining claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

9. The AOJ should also issue an appropriate SOC addressing the Veteran's appeals seeking to reopen service connection for left and right knee disabilities, hearing loss, and PTSD, service connection for cancerous polyps, diabetes, hernia, stomach disability, and ulcers; and entitlement to specially adapted housing or special home adaptation.  The Veteran and his representative should be notified of the appropriate time for filing a substantive appeal perfecting those appeals and be afforded the opportunity to do so.  If any such appeals are properly perfected, they should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


